                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
S.S.,                                :
                                     :   Civ. Action No.: 19-12397-BRM-LHG
                        Plaintiff,   :
                                     :
               v.                    :
                                     :        MEMORANDUM ORDER
N.J. STATE TROOPER STEPHEN           :
SPITALERI, et al.,                   :
                                     :
                        Defendants. :
____________________________________:

       THIS MATTER is before the Court on Defendant N.J. State Trooper Stephen Spitaleri’s

(“Defendant”) Emergent Motion to Dismiss and Sanction Plaintiff’s Counsel (ECF No. 4) and

follow-up letter, filed the same day, urging the Court to proceed with the motion on an emergent

basis (ECF No. 5). Defendant argues such treatment is necessary in light of “Plaintiff’s disregard

of [Federal Rule of Civil Procedure] 10(a) coupled with her counsel’s ongoing misconduct.”

(Def.’s Br. in Supp. of Mot. (ECF No. 4-1) at 2; see also ECF No. 5 (alleging “Plaintiff’s counsel’s

recidivist flouting of the Federal Rules of Civil Procedure to advance his public relations/self-

promotion strategy”).) Indeed, the sole basis for Defendant’s request for emergent treatment of the

motion to dismiss relies on Plaintiff’s filing of the Complaint using Plaintiff’s own initials without

permission of the Court, while simultaneously and publicly exposing Defendant.

       The Court finds Defendant has not met his burden in establishing that injunctive relief in

the form of emergent consideration of the motion to dismiss is necessary, having only alleged

Plaintiff’s violation of Rule 10(a) as the basis for such treatment. Injunctive relief is “an

extraordinary remedy” and “should be granted only in limited circumstances.” Am. Tel. & Tel. Co.

v. Winback & Conserve Program, Inc., 42 F.3d 1421, 1426-27 (3d Cir. 1994) (internal quotation


                                                  1
marks omitted); Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). To obtain

such relief, the moving party must show:

               (1) a reasonable probability of eventual success in the litigation, and
               (2) that it will be irreparably injured . . . if relief is not granted. . . .
               [In addition,] the district court, in considering whether to grant a
               preliminary injunction, should take into account, when they are
               relevant, (3) the possibility of harm to other interested persons from
               the grant or denial of the injunction, and (4) the public interest.

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (quoting Del. River Port Auth. v.

Transamerican Trailer Transport, Inc., 501 F.2d 917, 919–20 (3d Cir. 1974)). The movant bears

the burden of establishing “the threshold for the first two ‘most critical’ factors . . . . If these

gateway factors are met, a court then considers the remaining two factors and determines in its

sound discretion if all four factors, taken together, balance in favor of granting the requested

preliminary relief.” Id. at 179. Having reviewed the motion and the subsequent letter, the Court

finds no irreparable injury warranting immediate treatment of the motion to dismiss. Nevertheless,

Plaintiff is ordered to file a formal motion to proceed under a pseudonym to be decided in due

course by the Honorable Judge Lois H. Goodman.

       Accordingly, for the reasons set forth above and for good cause appearing,

       IT IS on this 23rd day of May 2019,

       ORDERED that Defendant’s request for emergent treatment of the Motion to Dismiss is

DENIED; the Motion to Dismiss (ECF No. 4) will be set for a regular briefing schedule with an

automatic motion date to be set by the clerk and will be heard in due course; and it is further

       ORDERED that Plaintiff shall file a formal motion to proceed under a pseudonym by no

later than June 7, 2019, to be decided in due course by Judge Goodman.

                                                         /s/Brian R. Martinotti
                                                         HON. BRIAN R. MARTINOTTI
                                                         UNITED STATES DISTRICT JUDGE

                                                    2
